In order that the defendants may have an opportunity to present testimony claimed to be available, which, if credited, it is claimed may affect the conclusions stated in our prior decision, the motion for reargument is granted and upon reargument the decision of this court dated June 15, 1934 [ante, p. 655], is modified so as to provide for a reversal of the judgment on the law and the facts, with costs to appellants, and the granting of a new trial. Findings of fact and conclusions of law inconsistent herewith are reversed. Present — Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ. Settle order on notice.